Learned, P. J.:
“ No law can be pronounced invalid for the reason simply that it violates our notions of justice, is oppressive and unfair in its operations. * * * If it violates no constitutional provision it is valid and must be obeyed.” (Bertholf v. O'Reilly, 74 N. Y., 516.) What constitutional provision is violated by these statutes ? It is not enough to show (if this indeed be shown) that they are oppressive and unfair.
These three statutes authorize the comptroller to charge certain amounts against the county, and the statutes of 1877 and 1881 declare that the amounts shall be payable in the same manner as the State tax. Is there anything in the Constitution which forbids this charge of certain amounts upon a certain county ? The language of the decisions of our courts most forcibly states that the taxing powers of the legislature “ for public purposes is unlimited, except as specifically restrained by the Constitution. Not only is the power unlimited as to the extent of the taxation to be imposed, but as to the manner. * * * It is not improbable that the safety of the public may require that some constitutional restrictions shall be interposed, but nntil this is done the judiciary cannot control its exercise.” (Matter of Van, Antwerp, 56 N. Y., 261.) This only reiterating the doctrine of People ex rel. Griffin v. Brooklyn (4 id., 419), and Town of Guilford v. Supervisors (13 id., 143). The only qualification which has been made to this strong language is in the *495case of Weismer v. Douglas (64 id., 91), in which it was held that the legislature could not compel the raising of money by taxation for the mere benefit of private individuals. Thus it may be seen that that decision, while it held the power of the legislature in respect to taxation to be limited by the purpose for which it is exercised, did not question that the power was unlimited when the purpose was public. We have thus far spoken of these statutes as if they had arbitrarily imposed a certain charge upon the county of Ulster. But such is by no means the case. It is apparent from the statement already given of the tax laws that the statutes in question are ■only a modification of the general system, placing the duty of selling lands for unpaid taxes on the county, instead of the State, and with that duty charging the county with the unpaid tax, instead of having such tax assumed by the State.
The land which is taxed is the ultimate source from which the tax is to be obtained The county is charged with its whole proportion of the State tax. And it may justly remain so ■charged until the money has actually been received out of the land. And in this connection we may notice what seems to be an error on the part of the defendants. They object that the county is required to pay the amounts bid, and urge that it does not follow that the amounts bid were the amounts ■of the tax. Hence they say that the charge against the county is in nowise the collection of the tax on the property. But they overlook the provision of law that only enough of each parcel is to be sold as will pay the tax, interest and .charges. Hence, in fact, the bid is the amount of the tax, including the interest and charges. And, therefore, nothing is by these laws charged to the county except the amount (with interest and charges) of the tax which should originally have been collected. We do not see, therefore, how it can be said that the persons who bid on these sales may have bid much in excess of the tax. And so far as an argument is based on this assertion, tending to show that these statutes are not a part of the taxing system, it seems to us to fail. It is because the State has failed to receive the tax which was payable, in respect to these lands, that the matter remains in abeyance. The duty of paying the tax is thrown on the county, together with the means of enforcing it out of the land on which it was laid.
*496It is urged again that these statutes are unconstitutional under section 20,-article 3. , The defendants urge that if these statutes are connecting with the taxing power, then they either impose, continue or revive a tax, and that the tax and the object is not. stated. ¥e think that this position is not sound. These statutes-are not the imposition or the continuance or the revival of a tax. They are a mere modification in the process of collecting a tax already imposed. This is the evident meaning of the statutes. The State is entitled to have the money which it imposes by way of tax. The process of selling the land is but a step toward obtaining the money. The bidding in the land is but another step. Practically, the tax is not thereby paid in such sense that its subsequent, collection is the collection of a new tax.
Again, the defendants insist that the statutes are unconstitutional under section 16, article 3, in that the subject is not expressed in the title. On looking at the decisions upon this perplexing section of the Constitution and the attempts which have been made to give a reasonable construction to it, we are satisfied that this objection is not valid. It is of little use to discuss a question which, after all, must only be decided by comparing the title with the subject of the statutes and determining whether the former expresses the latter.
And once more the defendants urge that these statutes ar& unconstitutional as in violation of sections 1 and 6, article 1, in that they deprive a member of the State or a person of property without due process of law. These provisions, of course, do not take away the power of taxation. (Town of Guilford v. Supervisors, 13 N. Y., 145.) The legislature “ can, under the power to-levy taxes, apportion the public burthens among all the taxpaying citizens of the State, or among those of a particular section or political division.^
Towns and counties, although having certain corporate or quasi-corporate powers, are but political divisions organized for the convenient exercise of the political power. (Lorillard v. Town of Monroe, 11 N. Y., 392; People ex rel. Downing v. Stout, 23 Barb., 34; People v. Supervisors of Montgomery, 67 N. Y., 109.)
In Laramie County v. Albany County (92 U. S., 307), the legislature had organized two new counties and had included within *497their limits a part of an existing county, but had made no provision for apportioning debts or liabilities. It was held that the old county had no claim on the new for the old debts. The subject of the rights of towns and counties was discussed at length. It was shown that they are parts of the machinery for carrying on the business-of the State; that they are mere creatures of legislative will. It cannot then be said that there are any rights of the county as such which are taken away in violation of the Constitution. But it is said that, if not the rights of the county, at least the rights of the individual citizens are affected. Passing over the question whether it lies with these defendants to assert the rights of the individual taxpayers of Ulster, who make no complaint so far as appears, we return to the doctrine above asserted ; and that is that in the exercise of the right of taxation the legislature is limited only by the purpose of the tax, not by the manner of taxation or the inequality with which the tax is imposed. When the tax on a piece of land is not collected it is evident that the deficiency thus arising must be made up in some way. It may be by the whole State or it may be by the county where the land lies, or even by the town, and the legislature must decide.
We are of opinion uhat the order be affirmed, with costs.
Present — Learned, P. J.; Bookes and Landon, JJ.
Order affirmed, with costs.